Dear Sheriff Williams:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. Your request pertains to the distribution of various bond and civil fees that are collected by your office.
You indicated that, in past audit reports, your office has been cited for an outstanding balance due to taxing bodies in your bond and civil funds. For the year ended June 30, 2007, the auditor issued a finding indicated that there was an outstanding balance due to taxing bodies of $98,864 for the bond fund and $1,613 for the civil fund. In that finding, the auditor further indicated that your office had begun to account for the monies but did not have the records to indicate to whom all of the money is owed. Since then, your office has installed a computer program that determines how to distribute monies currently received. For the last five months, your office has distributed the monies totally. Additionally, your accountant has devised a spreadsheet in which she determined a formula to distribute the undistributed monies for each of the various bond and civil fees. This formula is based upon the average percentage of total funds distributed for each bond and civil fee over the past five months.
We cannot find firm legal authority that would authorize your proposed unilateral distribution schedule and protect your office against claims of potential recipients based on potential claims for entitlement to different amounts than you propose to allocate. Accordingly, it would appear that the correct and prudent way to proceed would be to invoke a concursus proceeding in an appropriate court, so that the funds would be appropriately allocated by court order. *Page 2 
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  Attorney General
  BY:
  BENJAMIN A. HUXEN II
  Assistant Attorney General
  JDC/BAHII:crt